Citation Nr: 1434284	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  08-39 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement To service connection for type 2 diabetes mellitus, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for coronary artery disease.

3.  Entitlement to service connection for peripheral vascular disease.

4.  Entitlement to service connection for diabetic retinopathy.

5.  Entitlement to service connection for influenza.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to May 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).  At his request the Veteran was scheduled for Travel Board hearings in June and August 2011; he requested postponement of the first, and cancelled the second.  Accordingly, his hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


REMAND

The Veteran argues that he has diabetes mellitus is due to exposure to Agent Orange in service and that he developed coronary artery disease, peripheral vascular disease, diabetic retinopathy, and residuals of flu secondary to diabetes.  He also claims that residuals of flu are directly related to exposure to Agent Orange.  Consequently, a threshold question that must be address is whether he indeed was exposed to herbicides/Agent Orange in service.  

The Veteran asserts that he was stationed near the Demilitarized Zone (DMZ) while serving in Korea from 1966 to 1967.  In May 2006 he completed a questionnaire wherein he indicated that he was exposed to Agent Orange at Camp Kaiser which was approximately one mile from the DMZ.  

In support of his claim, the Veteran has submitted statements from three individuals, including two who served at Camp Kaiser.  In August 2011, D.L.H. related that he served in Korea from December 1966 to February 1968 and was a squad leader.  He said that on one or two occasions he personally observed defoliants being sprayed at Camp Kaiser, and indicated that there was constant exposure to the chemicals during the course of routine duty assignments.  B.W.H. also reported that he served at Camp Kaiser from March 1967 to January 1968 and that he witnessed soldiers spraying along the fence.  He insisted that you could smell the chemicals.  He stated that he has photographs of the camp with green grass and trees, but everything outside the camp brown.  

While there is a regulatory presumption of exposure to herbicides if a veteran served in certain units in Korea from April 1, 1968 through August 31, 1971, no such presumption exists for other periods.  See 38 C.F.R. § 3.307(a)(6(iv) (2013).  The Veteran has not alleged that he served in Korea during the specified time period.  Nevertheless, exposure to Agent Orange may be established on a factual, case-by-case basis.  Development to date to verify the Veteran's allegations of exposure to herbicides in Korea has been incomplete. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the specific locations of his alleged exposure to herbicides/Agent Orange in Korea and the approximate dates when such exposures occurred as well as the units to which he was assigned at such times.  

2.  Thereafter, the AOJ should forward the information provided by the Veteran to the Joint Services Records Research Center and request an attempt to verify his allegations of exposure to Agent Orange.  

3.  The AOJ should then review the record, arrange for any further development suggested, and adjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

